DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to Provisional Application No. 63/043,441 filed June 24, 2020. 

Election/Restrictions
Applicant’s amendments direct claims 1-20 to a single invention: a respiratory device that fits over a user’s mouth and nose Therefore, the previous restriction requirement has been withdrawn in light of Applicant’s amendment to claims 1-20 filed January 12, 2022.  

Status of Claims 
This Office Action is responsive to the amendment filed on January 12, 2022. As directed by the amendment: claims 1-20 have been amended. Thus, claims 1-20 are presently pending in this application. 

Information Disclosure Statement
Acknowledgement is made to Applicant’s lack of submission of an Information Disclosure Statement.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because they appear to be hand drawn and are not sufficiently legible enough to depict the structural details that are essential for a proper understanding of the disclosed invention. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claims 2-3 are objected to because of the following informalities:  
Claims 2-3 recites “the means of incorporating a microphone”, ln 2-3 should read --the means to incorporate a microphone.--;
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fastening mechanism” in claim 7 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the means of incorporating the microphone is connecting the microphone to said respiratory device using two strips of material where one strip includes a fastening mechanism.”, ln 2-3 the limitations “means of incorporating the microphone” and “the microphone” lack sufficient antecedent basis in this case.  Firstly, it is unclear whether “means of incorporating the microphone” is referencing the “means to incorporate a microphone” of claim 1 or introducing a new limitations. Secondly, the limitation “microphone” has not previously been introduced in claim 1 to which claim 7 depends. The limitation “microphone” is introduced in claims 4-6.  Thirdly, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. Specifically, “is connecting the microphone to said respiratory device” constitutes the method step of “connecting”.  To resolve the issues of claim 7, thereby allowing the application of prior art rejection, has, for the purpose of this Office Action, been interpreted as depending to claim 4 and reciting: --the means to incorporate a microphone is configured to connect a microphone to said respiratory device comprising two strips of material where one strip includes a fastening mechanism--.
Claim 8 recites “the means of incorporating the microphone is attaching the microphone to the mask using two pieces of fabric that stick together when in contact with each other.”, ln 1-3. the limitations “means of incorporating the microphone” and “the microphone” lack sufficient antecedent basis in this case.  Firstly, , it is unclear whether “means of incorporating the microphone” is referencing the “means to incorporate a microphone” of claim 1 or introducing a new limitations. Secondly, the limitation “microphone” has not previously been introduced in claim 1 to which claim 8 depends. The first positive recitation of the limitation “microphone” is in claim 4.  Thirdly, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. Specifically, “is attaching the microphone to said respiratory device” constitutes the method step of “attaching”. To resolve the issues of claim 8, thereby allowing the application of prior art rejection, has, for the purpose of this Office Action, been interpreted as depending to claim 4 and reciting: --the means to incorporate a microphone is configured to attach a microphone to said respiratory device comprising two pieces of fabric that stick together when in contact with each other.--.
Claim 9 recites “the means of attaching a microphone to said respiratory device”, ln 2 the limitation "the means of attaching a microphone" lacks sufficient antecedent basis in the claim. Examiner believes this to be a typographical error and Applicant intended to reference the means to incorporate a microphone of claim 1, ln 4. Therefore, for the purpose of this Office Action the limitation “the means of attaching a microphone” has been interpreted as reciting --the means to incorporate a microphone--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gebr et al. (DE202020102612U1; herein Machine Translation accessed October 21, 2021 is relied upon by reference herein; hereinafter: “Gebr”).
Regarding Claim 1, Gebr discloses a mask comprising: a material (2: Fig. 3) covering the user's nose and mouth (Fig. 5; ¶¶ 0027, 0048); and a means to incorporate a microphone (16, 18; Fig. 2-3; ¶ 0027). 
Regarding Claim 2, Gebr discloses the mask wherein the means of incorporating a microphone is a pouch (¶ 0027) attached to the mask.
Regarding Claim 3, Gebr discloses the mask wherein the means of incorporating a microphone is a pouch (¶ 0027) built into the mask.
Regarding Claim 4, Gebr discloses the mask wherein a microphone is attached to the mask (¶ 0027). 
Regarding Claim 6, Gebr discloses the mask wherein where the mask contains a filter (¶¶ 0048-0050; two layers of the knitted fabric) that a microphone (¶ 0027) is placed inside said filter (¶¶ 0027, 0048-0050).

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niedrich et al. (U.S. Pub. No. 2009/0193564; hereinafter: “Niedrich”).
Regarding Claim 1, Niedrich discloses a respirator device comprising: a material covering the user's nose and mouth (14; Fig. 5; ¶ 0033) and a means to incorporate a microphone (42; Fig. 5; ¶¶ 0011, 0032; Claim 5, 10).
Regarding Claim 2, Niedrich discloses the respirator device wherein the means of incorporating a microphone is a pouch (42; Fig. 5; ¶¶ 0011, 0032; Claim 5, 10) attached to the mask.
Regarding Claim 3, Niedrich discloses the respirator device wherein the means of incorporating a microphone is a pouch (42; Fig. 5; ¶¶ 0011, 0032; Claim 5, 10) built into the mask.
Regarding Claim 4, Niedrich discloses the respirator device wherein a microphone (44; Fig. 5) is attached to the mask (Fig. 5; ¶¶ 0011, 0032; Claim 5, 10).
Regarding Claim 7, Niedrich discloses the respirator device wherein the means to incorporate a microphone is configured to connect a microphone to said respiratory device comprising two strips of material where one strip includes a fastening mechanism (Fig. 5; ¶¶ 0011, 0032; Examiner notes: Niedrich discloses the means of incorporating the microphone as hook and loop attachments. Hook and loop attachments comprising two strips of material, a first strip having hooks and a second strip having loops. Wherein at least the hooks of the first strip is a fastening mechanism).
Regarding Claim 8, Niedrich discloses the respirator device where the means to incorporate a microphone is configured to attach a microphone to said respiratory device comprising two pieces of fabric that stick together when in contact with each other (Fig. 5; ¶¶ 0011, 0032; Examiner notes: Niedrich discloses the means of incorporating a microphone as hook and loop attachments. Hook and loop attachments comprising two pieces of fabric, a first piece having hooks and a second piece having loops, that stick together when in contact with each other.).
Regarding Claim 9, Niedrich discloses the respirator device where the means to incorporate a microphone to the mask is a sticky substance [Fig. 5; ¶¶ 0011, 0032; Examiner notes: Niedrich discloses the means of incorporating a microphone as hook and loop attachments. Hook and loop attachments comprising two pieces of fabric, a first piece having hooks and a second piece having loops, that stick together when in contact with each other (i.e. a sticky substance).].
Regarding Claim 10, Niedrich discloses the respirator device comprising a means for containing a microphone within said pouch (Fig. 5; ¶¶ 0011, 0032; Examiner notes: Niedrich discloses the means for containing a microphone within said pouch as being pocket snaps or hook and loop attachments).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-9, 11-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mizumoto (JP3200009U; herein Machine Translation accessed February 8, 2022 is relied upon by reference herein.) in view of Shah et al. (U.S. Pub. No. 2021/0373850; hereinafter: “Shah”).
Regarding Claim 1, Mizumoto in a first embodiment discloses a respiratory device that fits over a user's mouth (Means for solving; ¶¶ 0008, 0022) comprising: a material covering the user's mouth (10B; Fig. 5-6) and a means to incorporate a microphone (20B; Fig. 5-6).
Mizumoto does not  explicitly disclose the respiratory device as fitting over the user’s nose. 
Shah teaches a face covering comprising a material covering the user’s mouth and nose (102; Fig. 1-2; ¶ 00019) for the purpose of covering openings through which particles may be inhaled or exhaled thereby creating a barrier (¶ 0014).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the respiratory device of Mizumoto to include the material covering the user's mouth and nose as taught by Shah for the purpose of covering openings through which particles may be inhaled or exhaled thereby creating a barrier (See Shah: ¶ 0014).	
Regarding Claim 2, the modified device of Mizumoto in the first embodiment discloses the respiratory device where the means of incorporating a microphone is a pouch (See Mizumoto: 20B; Fig. 5-6; ¶¶ 0031-0036) attached to said respiratory device
Regarding Claim 4, the modified device of Mizumoto in the first embodiment discloses the respiratory device where a microphone (See Mizumoto: 3A; Fig. 5-6) is attached to said respiratory device (See Mizumoto: Fig. 6; ¶¶ 0031-0036).
Regarding Claim 7, the modified device of Mizumoto in the first embodiment discloses the respiratory device where the means of incorporating the microphone is connecting the microphone to said respiratory device using two strips of material where one strip includes a fastening mechanism (See Mizumoto: ¶ 0033; Examiner notes: Mizumoto discloses the means of incorporating the microphone as hook and loop attachments. Hook and loop attachments comprising two strips of material, a first strip having hooks and a second strip having loops. Wherein at least the hooks of the first strip is a fastening mechanism).
Regarding Claim 8, the modified device of Mizumoto in the first embodiment discloses the respiratory device where the means of incorporating the microphone is attaching the microphone to said respiratory device using two pieces of fabric that stick together when in contact with each other (See Mizumoto: ¶ 0033; Examiner notes: Mizumoto discloses the means to incorporate the microphone as hook and loop attachments. Hook and loop attachments comprising two strips of material, a first strip having hooks and a second strip having loops. Wherein at least the hooks of the first strip is a fastening mechanism).
Regarding Claim 9, the modified device of Mizumoto in the first embodiment discloses the respiratory device where the means to incorporate a microphone to said respiratory device is a sticky substance (See Mizumoto: ¶ 0033; Examiner notes: Mizumoto discloses the means to incorporate the microphone as double-sided tape).
Regarding Claim 11, the modified device of Mizumoto in the first embodiment discloses the respiratory device where said pouch has a hole [where wire (31; Fig. 6) leaves the pouch at A (Fig. A annotated below).] in it.

    PNG
    media_image1.png
    350
    529
    media_image1.png
    Greyscale

Figure A, Adapted From Figure 6 of Mizumoto.

Regarding Claim 12, Mizumoto in a first embodiment discloses a respiratory device a respiratory device that fits over a user's mouth (Means for solving; ¶¶ 0008, 0022) comprising: a stand-alone pouch (20B; Fig. 5-6) comprising a pouch made out of material (Fig. 5-6; ¶¶ 0031-0036) and a means for attaching said pouch to the respiratory device (¶ 0033; Examiner notes: Mizumoto discloses the means for attaching said pouch to the respiratory device as double-sided tape or hook and loop fastener).
Mizumoto does not  explicitly disclose the respiratory device as fitting over the user’s nose. 
Shah teaches a face covering comprising a material covering the user’s mouth and nose (102; Fig. 1-2; ¶ 00019) for the purpose of covering openings through which particles may be inhaled or exhaled thereby creating a barrier (¶ 0014).

Regarding Claim 13, the modified device of Mizumoto in the first embodiment discloses the respiratory device where the means to incorporate a microphone to said respiratory device is a sticky substance (See Mizumoto: ¶ 0033; Examiner notes: Mizumoto discloses the means to incorporate the microphone as double-sided tape).
Regarding Claim 14, the modified device of Mizumoto in the first embodiment discloses the respiratory device where the means of incorporating the microphone is attaching the microphone to said respiratory device using two pieces of fabric that stick together when in contact with each other (See Mizumoto: ¶ 0033; Examiner notes: Mizumoto discloses the means to incorporate the microphone as hook and loop attachments. Hook and loop attachments comprising two strips of material, a first strip having hooks and a second strip having loops. Wherein at least the hooks of the first strip is a fastening mechanism).
Regarding Claim 15, the modified device of Mizumoto in the first embodiment discloses the respiratory device where said pouch has a hole [where wire (31; Fig. 6) leaves the pouch at A (Fig. A annotated above).] in it.

Regarding Claim 16, Mizumoto in a second embodiment discloses a respiratory device that fits over the user's mouth (1C; Fig. 7), and a means for getting a wire out of said respiratory device (A-C, Fig. B annotated below) comprising: a material (10C; Fig. 1-3) covering the user's mouth (Means for solving; ¶¶ 0008, 0022, 0038), and a hole in said material [A, Fig. B annotated below; Examiner notes: Mizimoto discloses the means for getting a wire out of the respiratory device as the hole (A, Fig. B annotated below).].

Mizumoto does not  explicitly disclose the respiratory device as fitting over the user’s nose. 
Shah teaches a face covering comprising a material covering the user’s mouth and nose (102; Fig. 1-2; ¶ 00019) for the purpose of covering openings through which particles may be inhaled or exhaled thereby creating a barrier (¶ 0014).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the respiratory device of Mizumoto to include the material covering the user's mouth and nose as taught by Shah for the purpose of covering openings through which particles may be inhaled or exhaled thereby creating a barrier (See Shah: ¶ 0014).	
Regarding Claim 17, the modified device of Mizumoto in the second embodiment discloses the respiratory device comprise other components (20C, 25; Fig. 7)  and the hole (A-C, Fig. B annotated above) is placed in one of said components [Examiner notes: The inclusion of “other” in the limitation “other components” is given little weight because no differing component has been recites to distinguish the “other components” from. Thus, the limitation “other components” is interpreted merely as the name of a plurality of elements of the respiratory device. The modified device of Mizumoto in the second embodiment discloses a plurality of pockets (i.e. “other components”) that each has a hole (A-C, Fig. B annotated above).].

    PNG
    media_image2.png
    428
    607
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 7 of Mizumoto.

Regarding Claim 19, the modified device of Mizumoto in the first embodiment discloses the respiratory device of claim 1, shown above.  
The modified device of Mizumoto in the first embodiment does not specifically disclose the respiratory device comprising a microphone with a means for converting the signal from the microphone to text.
Shah teaches the face covering (102; Fig. 1) further comprising a microphone (108; Fig. 1; ¶ 0019) with a means for converting the signal from the microphone to text (“onboard processor or other chip” 302; Fig. 3; ¶¶ 0022, 0028, 0032-0035, 0039, 0044, 0052) for the purpose of presenting text or other visual indicators to an audience that maybe readily be able to hear or to view a user’s mouth (¶¶ 0044, 0052). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Mizumoto in the first embodiment to include the microphone and the means for converting the signal from the microphone to text as taught by Shah for the purpose of presenting text or other visual indicators to an audience that maybe readily be able to hear or to view a user’s mouth (See Shah: ¶¶ 0044, 0052).
Regarding Claim 20, the modified device of Mizumoto in the first embodiment discloses the respiratory device of claim 19 comprising a means of sending (“onboard processor or other chip” 302; Fig. 3-5; ¶¶ 0022, 0028, 0032-0035, 0039, 0044, 0052) either the converted text or the original audio signal or both to more than one destination [Examiner notes: The modified device of Mizumoto in the first embodiment discloses the processor (302; Fig. 3; i.e. “means of sending”) as sending the audio signal to a first destination being a speaker (116; Fig. 1; ¶¶ 0022, 0026) and the converted text to a second destination being a display (114; Fig. 1; ¶¶ 0022, 0027, 0044, 0052). It is noted that this interpretation agrees with Applicant’s disclosure because audio signal cannot be sent to a receiver of visual information (i.e. a display) and a signal containing the converted text cannot be sent to a receiver of audio information (i.e. speaker) with the expectation of success.].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mizumoto in view of Shah as applied to claim 1 above, and further in view of O’Brien et al. (U.S. Pub. No. 2021/0086005; hereinafter: “O’Brien”).
Regarding Claim 5, the modified device of Mizumoto in the first embodiment discloses the respiratory device of claim 1, shown above.
The modified device of Mizumoto in the second embodiment does not specifically disclose the respiratory device where said respiratory device contains a vent that a microphone is placed inside said vent.
O’Brien teaches a facemask having integrated modules comprising a microphone (350; Fig. 17) and a vent (336, 348, 354; Fig. 17) comprising an exhalation check valve (¶ 0099); wherein the microphone is contained inside the vent (Fig. 17; ¶ 0099) for the purpose of allowing wireless commination while also allowing the exhalation that makes up speech transmitted wirelessly to exit the facemask (¶ 0099).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Mizumoto in the first embodiment to include the microphone and the vent comprising the exhalation check valve; wherein the microphone is contained inside the vent as taught by O’Brien for the purpose of allowing wireless commination while also allowing the exhalation that makes up speech transmitted wirelessly to exit the facemask (See O’Brien: ¶ 0099).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mizumoto in view of Shah as applied to claim 16 above, and further in view of Rollins, III et al. (U.S. Patent No. 4,328,797; hereinafter: “Rollins”).
Regarding Claim 18, the modified device of Mizumoto in the second embodiment discloses the respiratory device of claim 16, shown above.
The modified device of Mizumoto in the second embodiment does not specifically disclose the respiratory device where the hole is sealed by lining the hole with a material.
Rollins teaches a respirator device that fits over a user’s mouth and nose (11; Fig. 1-2) comprising a hole (31, 35; Fig. 1-3) sealed by lining the hole with a material (37; Fig. 1; col 3, ln 33-47; col 4, ln 62 to col 5, ln 7) for the purpose of blocking the hole when a wire or tube resides therein and when no wire or tube resides therein (col 3, ln 33-47). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Mizumoto in the second embodiment to include the hole being sealed by lining the hole with the material as taught by Rollins for the purpose of blocking the hole when a wire or tube resides therein and when no wire or tube resides therein (See Rollins: col 3, ln 33-47).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785